             Case 7:20-cr-00125-KMK Document 20 Filed 03/01/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA                        ECF CASE

        v.                                       NOTICE OF APPEARANCE
                                                 AND REQUEST FOR
 MARCO CASO et al.,                              ELECTRONIC NOTIFICATION
                                Defendants.
                                                 20 Cr. 125 (VM)

TO:     Clerk of Court
        United States District Court
        Southern District of New York

        The undersigned attorney respectfully requests the Clerk to note his appearance in this case

and to add him as a Filing User to whom Notices of Electronic Filing will be transmitted in this

case.

                                                      Respectfully submitted,

                                                      GEOFFREY BERMAN
                                                      United States Attorney for the
                                                      Southern District of New York




                                                      by:
                                                            Daniel G. Nessim
                                                            Assistant United States Attorney
                                                            (212) 637-2486
